Citation Nr: 1749660	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-04 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to rating in excess of 10 percent for a low back disability. 

2. Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1995 to September 1997.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a May 2013 rating decision issued by Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas. 

In March 2017, the Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing.  A transcript of the hearing is associated with the record.  

The issue of entitlement to rating in excess of 10 percent for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left knee disability is at least as likely as not causally related to his service-connected right knee disability. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a left knee disability have been met. 38 C.F.R. § 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his left knee disability is etiologically related to his active service, as secondary to his service-connected knee disability. Specifically, he contends that in 1999, his service-connected right knee disability caused him to fall from a ladder, resulting in a twisted left knee among other injuries. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).
Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relation i.e. a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability. 38 C.F.R. § 3.310(a) (2016).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability. Allen v. Brown, 8 Vet. App. 374 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board finds that the evidence of record supports a grant of service connection for a left knee disability, to include as secondary to a service-connected right knee disability. First, there is evidence of a current disability. In this regard, the Veteran has received a diagnosis of and treatment for a left knee disability, to include surgery on his left knee after his injury. See McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing that the requirement of a "current disability" is fulfilled if a "claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").  Second, the Board notes that the Veteran is currently service connected for a right knee disability.  

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's left knee disability was caused by his service-connected right knee disability. In that regard, the law is clear. Pursuant to the "benefit-of-the-doubt" rule, the Veteran shall prevail upon the issue. 38 U.S.C.A. § 5107 (West 2014). Although there is evidence against the claim, a March 2017 private nexus statement opines that the Veteran's left knee disability was "directly causally related and consequential to the right knee." In formulating this opinion, the March 2017 private doctor reviewed the Veteran's medical records, and relied on his own expertise, knowledge, and training. In addition, the doctor supported his opinion with a clear and thorough rationale. Thus, the Board finds that the evidence is at least in equipoise as to whether the Veteran's left knee disability was caused by his service-connected right knee disability.  

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for a left knee disability is warranted. See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Service connection for a left knee disability is granted.


	(CONTINUED ON NEXT PAGE)


REMAND

The Board finds that additional development is needed before the Veteran's claim for entitlement to a rating in excess of 10 percent for a low back disability can be decided. First, at his March 2017 Board hearing, the Veteran contended that his low back disability had worsened.

Next, a VA examination was last conducted in February 2013, over four years ago. Subsequent to that examination, the U.S. Court of Appeals for Veterans Claims held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include "range of motion testing" for pain on both active and passive motion [and] weight-bearing and nonweight-bearing and if possible, with range of the opposite undamaged joint." Correia v. McDonald, 28 Vet. App. 158, 170 (2016) (quoting 38 C.F.R. § 4.59 (2016)).  The February 2013 VA examination is silent on the Veteran's pain regarding weight-bearing and nonweight-bearing motion as required by Correia. Therefore, in light of the requirements imposed by the Correia decision, the Board finds that a remand is necessary in order to conduct another VA examination, which includes range of motion testing for pain with weight-bearing, if possible. See Correia, 28 Vet. App. at 170. 

Although the Board regrets the additional delay due to this remand, it finds that it is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016). 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back disability. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file 

The AOJ should also obtain any outstanding VA treatment records.  

2. Schedule the Veteran for a VA examination to evaluate his low back disability. The claims file must be reviewed by the examiner in conjunction with the examination. All indicated tests should be conducted and the results reported.   

The examiner should report all signs and symptoms necessary for evaluating the Veteran's disability under the Schedule for Rating Disabilities, including the frequency, severity, and duration of such symptoms.

The examiner should provide the range of motion in degrees for the Veteran's low back. In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weigh-bearing, and nonweight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.  

With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination. These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present. The examiner should report on whether there is functional loss due to limited strength, speed, coordination or endurance. 

The examiner should also estimate any additional loss of function during periods of flare-up, expressed in degrees of lost motion. Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner.

The examiner is advised that the Veteran is competent to report limitation during flare-ups.

The examiner should also provide an opinion concerning the impact of the Veteran's disability on his occupational functioning. The examiner should describe the types of limitations the Veteran experiences as a result of his disability.

 The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  Thereafter, the AOJ should review the opinion to ensure that it is responsive and in compliance with the directives of this remand. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. 

4.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim based on the entirety of the evidence. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


